IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,396


EX PARTE JERRY DEAN MAYFIELD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 33,049-B IN THE 124TH DISTRICT COURT
GREGG COUNTY


 	Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.. Applicant was convicted
of the felony offense of evading arrest, and punishment was assessed at twenty years'
confinement. No direct appeal was taken.
	Applicant contends that he was denied his right to appeal. Specifically, he contends
that counsel was not informed of his appointment until after the date for perfecting appeal
had expired. In its answer, the State stipulated that counsel was not timely informed of his
appointment. After reviewing the record and the State's answer, the trial court entered an
order recommending that Applicant be granted an out-of-time appeal. We agree. Counsel was
not timely informed of his appointment.  
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from
his conviction in cause number 33049-B from the 124th District Court of Gregg County.  The
proper remedy in a case such as this is to return Applicant to the point at which he can give
notice of appeal. For purposes of the Texas Rules of Appellate Procedure, all time limits
shall be calculated as if the conviction had been entered on the day that the mandate of this
Court issues. We hold that Applicant, should he desire to prosecute an appeal, must take
affirmative steps to see that notice of appeal is given within thirty days after the mandate of
this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469
(Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: MAY 10, 2006